Name: 2010/691/EU: Commission Decision of 15Ã November 2010 granting the Czech Republic a derogation from the application of Decision 2006/679/EC concerning the technical specification for interoperability relating to the control-command and signalling subsystem of the trans-European conventional rail system to the line StranÃ iceÃ¢ Ã eskÃ © BudÃ jovice (notified under document C(2010) 7789)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  transport policy;  land transport;  European construction
 Date Published: 2010-11-16

 16.11.2010 EN Official Journal of the European Union L 298/85 COMMISSION DECISION of 15 November 2010 granting the Czech Republic a derogation from the application of Decision 2006/679/EC concerning the technical specification for interoperability relating to the control-command and signalling subsystem of the trans-European conventional rail system to the line StranÃ ice Ã eskÃ © BudÃ jovice (notified under document C(2010) 7789) (Only the Czech text is authentic) (2010/691/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Commission Decision 2006/679/EC of 28 March 2006 concerning the technical specification for interoperability relating to the control-command and signalling subsystem of the trans-European conventional rail system (1), in particular the Annex, Section 7.1.3, thereof, Whereas: (1) Commission Decision 2009/561/EC (2) which amended Decision 2006/679/EC, established the implementing rules of the technical specification for interoperability relating to the control-command and signalling subsystem of the trans-European conventional rail system. (2) In accordance with Section 7.1.3 of the technical specification for interoperability relating to the control-command and signalling subsystem of the trans-European conventional rail system, the fitting of ERTMS/ETCS is mandatory in the case of an upgrade or new installation of the train protection part of a CCS assembly for railway infrastructure projects receiving financial support from European Regional Development Funds and/or Cohesion Funds. (3) When signalling is renewed on short (less than 150 km) and discontinuous sections of a line, the Commission may grant temporary derogation to this rule, provided the Member State concerned forwards a file to the Commission. This file shall contain an economical analysis showing that there is a substantial economical and/or technical advantage in putting ERTMS into service at a later date for equipment rather than during the course of the EU-funded project. (4) The Commission shall analyse the file submitted and the measures proposed by the Member State and shall inform the committee referred to in Article 29 of Directive 2008/57/EC of the European Parliament and of the Council (3) of the result of its analysis. When a derogation is granted, the Member State shall ensure that ERTMS is installed at the latest 5 years after the end of the project and as soon as the section of the line is connected to another ERTMS equipped line. (5) The line StranÃ ice Ã eskÃ © BudÃ jovice will be gradually upgraded until 2016, whereby some sections are or will be receiving financial support from European Regional Development Funds and/or Cohesion Funds. (6) The line StranÃ ice Ã eskÃ © BudÃ jovice is shorter than 150 km and is not connected to an already ERTMS equipped line. On 24 January 2010, the Czech authorities sent a request for derogation to the Commission together with a file showing that there is a substantial economical and technical advantage in putting ERTMS into service by the end of 2018 rather than during the course of the EU-funded project. (7) In accordance with Article 15 of Regulation (EC) No 881/2004 of the European Parliament and of the Council (4), the European Railway Agency provided its technical opinion on the request for derogation on 20 May 2010. (8) This technical opinion indicated that the file submitted contains the elements required for a derogation but suggested to obtain confirmation that the tender would contain an option for the ERTMS equipment of the line. (9) The Czech authorities confirmed on 7 June 2010 that the tender for the last subsection will contain a clear option for the ERTMS equipment of the line. (10) The Commission informed the Committee set up by Article 29 of Directive 2008/57/EC of the result of its analysis, HAS ADOPTED THIS DECISION: Article 1 The derogation from the obligation to implement the TSI control command and signalling of the trans-European conventional rail for the line StranÃ ice Ã eskÃ © BudÃ jovice requested by the Czech Republic is hereby granted. This derogation is granted until 31 December 2018. Article 2 This Decision is addressed to the Czech Republic. Done at Brussels, 15 November 2010. For the Commission Siim KALLAS Vice-President (1) OJ L 284, 16.10.2006, p. 1. (2) OJ L 194, 25.7.2009, p. 60. (3) OJ L 191, 18.7.2008, p. 1. (4) OJ L 164, 30.4.2004, p. 1.